BRATTON, Circuit Judge
(dissenting).
The facts are staled in the opinion of the majority and therefore they need not be repeated here. It is urged as a ground for reversal of the judgment that at the time of the institution of the action a justiciable controversy existed between Carter and Dille and that the admissions and stipulations of Dille did not eliminate such controversy but merely deferred or abated it temporarily. Assuming that a justiciable controversy did exist between Carter and Dille at the time of the institution of the suit, assuming that the admissions and stipulations of Dille did not eliminate such controversy but merely deferred or abated it temporarily, and assuming that the court improvidently dismissed Carter’s action, Carter did not appeal. Neither did Dille. Delaney and Zephyr alone appealed, and they cannot be heard to complain that the court erred in dismissing Carter’s action.
Delaney and Zephyr attempted to plead a counterclaim against Carter. In such counterclaim, they alleged in substance that the contract was valid, and further alleged 'that they were entitled to receive their share of the oil and gas or their share of the proceeds thereof in accordance with the provisions of the contract. And they sought a judgment requiring Carter to recognize their rights and to account to them accordingly. But it was not alleged directly or indirectly that Carter contended that, the contract was invalid; was not alleged directly or indirectly that Carter contended that they were not entitled to receive their share in the oil and gas or the proceeds therefrom as provided in the contract; and was not alleged directly or indirectly that Carter intended or threatened to breach the contract or cease to fulfill its commitments under it. In short, each counterclaim failed to allege a cause of action against Carter for which Zephyr and Delaney were entitled to relief, and therefore the court did not err in dismissing the counterclaims.
By way of cross-claim Delaney and Zephyr each stated a cause of action against Dille. But Carter invoked the jurisdiction of the court on the ground of diversity of citizenship between plaintiff on one hand and all defendants on the other. There was no diversity of citizenship between or among the defendants. All of them were citizens of Oklahoma. And when the court *318dismissed Carter’s action, no jurisdiction remained to grant relief on the cross-complaint against Dille. Kelleam v. Maryland Casualty Co., 312 U.S. 377, 61 S.Ct. 595, 85 L.Ed. 899. It seems clear to me that the judgment should be affirmed.